Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. (Currently Amended) A luggage case comprising: 
a plurality of panels defininq a storaqe volume; 
a handle for holdinq and movinq the luqqaqe case; 
and at least one spinner wheel assembly coupled to the luggage case, each spinner wheel assembly comprisinq: 
a housing; 
a support strut  rotatably coupled to the housing about a spinner axis; 
and a pair of wheels each rotatably coupled to the support strut about a wheel axis and spaced away from the support strut, each wheel rotating in a plane positioned at an angle to the other wheel, 
wherein each wheel is partially hemispherically-shaped and includes at least a partially domed ground contact surface.


    PNG
    media_image1.png
    482
    575
    media_image1.png
    Greyscale

Housing: 102
Support strut: 104
Wheels: 106



Set I: Kishii (JP02016164040A) as the primary reference:
Claims 1, 2, 4-10, 12-15, 17-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kishii (JP02016164040A) in view of Mathieu et al. (20140262661).   Kishii . 
 
[0018]…
The main body 4 is movable on the floor F in the horizontal direction by the rotation of the running wheels 2 A and 3 A. The connecting portion 5 is attached to a lower end of a moving body M (see FIG. 1 b) such as a self assisting device for moving, and connects the body portion 4 and the moving body M. The connecting portion 5 rotatably supports the body portion 4 about a pivot shaft 6 parallel to the vertical direction (Z direction). (with emphasis)


    PNG
    media_image2.png
    393
    524
    media_image2.png
    Greyscale


Kishii meets all claimed limitations including the use of the wheels in various including structure for moving articles:
or a movable body which supports and moves an article may be used. Further, the moving body M may be used indoors or outdoors. (with emphasis)

Kishii does not mention the use of the wheel in luggage.  

Kishii meets all claimed limitations except for the use in a luggage case a plurality of panels defining a storage volume and a handle. 
It is noted that the use limitations regarding the luggage case a plurality of panels defining a storage volume and a handle is nominal and most if not all luggage would have a plurality of panels defining a storage volume and a handle.  Mathieu teaches that it is known in the art to provide a luggage with spinners and handle.  Given the explicit teaching in Kishii that the wheel device can be used in a body that can move articles.  It would have been obvious to one of ordinary skill in the art to use the wheels of Kishii in the luggage of Mathieu to provide the desired application. 
Regarding claims 7-8, it would have been obvious to one of ordinary skill in the art to provide the angle about 16 degrees to provide the desired angle for rotation.
Regarding claim 12, Mathieu teaches the housing with recess for housing the wheels in fig. 6.  It would have been obvious to one of ordinary skill in the art to provide the housing with recess as taught by Mathieu to provide added protection for the wheels.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kishii rejection, as set forth above, and further in view of Parker (D718938).  Parker teaches that it is known in the art to provide luggage wheel having spherical shape having an inner hub portion rotatably coupled to the support strut; an outer rim portion defining a contact surface of the wheel; and a plurality of cantilevered spokes connected between the hub and rim portions in figures 3 and .



Set II: Mathieu et al. (20140262661) as the primary reference:
Claims 1, 2, 4-10, 12-15, 17-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (20140262661) in view of Kishii (JP02016164040A).
Mathieu teaches a luggage case with four spinner wheel each spinner wheel assembly comprising a housing 57-2; a support strut (108a+100a) rotatably coupled to the housing about a spinner axis (78a); and a pair of wheels (104a-1)  each rotatably coupled to the support strut about a wheel axis and spaced away from the support strut, each wheel rotating in a plane positioned at an angle to the other wheel.  
	Mathieu meets all claimed limitations except for wheels being hemispherically shaped and at least a partially domed ground contact surface.   Kishii teaches that it is known in the art to provide wheels being hemispherically shaped and at least a partially domed ground contact surface in fig. 5b. Kishii also teaches the improvement:

[0006] Although the caster of the twin wheel described above is also required to turn, since a pair of wheels is grounded at a predetermined gap on the floor surface, the response at the time of turning becomes low, and even if the direction of movement is changed, the rotation in the direction is delayed, which may not easily follow in the direction in the moving direction. For example, when the turning ability of the caster is insufficient in the self-assisting device for moving as described above, there is a case that the user may be hindered in performing a desired movement, and there is a fear that convenience of the user is lowered. In addition, a plurality of casters are provided in the self-assisting tool for moving, and if these turning abilities are insufficient, the convenience of the user is further reduced…
[0007] The present invention has been made in view of the above circumstances, and an object of the present invention is to provide a caster capable of improving turning performance while securing load resistance and running stability by using a pair of wheels, and a self-assisting tool for moving the caster…
 [0044]
In a caster 1 C of a 2 modification shown in FIG. 5 b, an outer peripheral surface 51 of a pair of traveling wheels (a traveling wheel 2 C and a traveling wheel 3 C) is curved in a spherical shape. For example, the outer peripheral surface 52 of the side pad 11 is spherical, and the outer peripheral surfaces 51 of the running wheels 2 C and 3 C are outer peripheral surfaces of the side pads 11, respectively. It is spherical with the same center and radius as 52. Here, among the outer peripheral surfaces 51 of the running wheels 2 C and 3 C, an end on the turning shaft 6 side is rounded. Such casters 1 C have an appearance in which the traveling wheels 2 C and the traveling wheels 3 C are substantially spherical together with the side pads 11. Accordingly, it is possible to enhance the appearance of the caster 1 C, and it is possible to improve the turning performance, for example, because the ground portion of the casters 2 A and 3 A with respect to the floor F becomes smaller than the distance G 1.

It would have been obvious to one of ordinary skill in the art to provide wheels being hemispherically shaped the wheel axis are at an angle vertically downward relative to the horizontal to enable maneuvering and/or turning easily.
Regarding claim 12, regarding the limitation “least a portion of the wheels and the support strut rotate within a recess defined within the housing”, note the wheels 104a1-2 in fig. 6. 
Regarding claim 15, note the support strut includes one or more contoured portions at 100a.
Regarding claim 21, note that each wheel Mathieu has an inner hub portion rotatably coupled to the support strut; an outer rim portion defining a contact surface of the wheel; and a plurality of cantilevered spokes connected between the hub and rim portions.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mathieu rejection, as set forth above, and further in view of Parker (D718938).  In the alternative, Parker teaches .

Set III: Mock (1495093 as the Primary reference:
Claims 1-2, 4-10, 12-15, 17-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mock (1495093) in view of Kishii (JP02016164040A), and further in view of Likly et al. (849334).  
Mock teaches a luggage case (trunk) with caster 10, each with a housing at 2, support strut at 9 and wheel 12  rotatably coupled to the support strut about a wheel axis.  Mock meets all claimed limitations except for: a) the claimed angled casters each comprising a pair of wheels and each wheel rotating in a plane positioned at an angle to the other wheel, and b) a handle. 
Kishii teaches that it is known in the art to provide angled caster, as set forth supra.  Kishii also teaches the maneuverability advantage of the angled casters.
The present invention has been made in view of the above circumstances, and an object of the present invention is to provide a caster capable of improving turning performance while securing load resistance and running stability by using a pair of wheels, and a self-assisting tool for moving the caster. (with emphasis)

Kishii also teaches that it is known in the art to provide the caster in human movable device.
[0055]…  As the movable body M which can be used by the casters 1 A to 1 C, a movable body which supports a human body and moves or a movable body which supports and moves an article may be used. Further, the moving body M may be used indoors or outdoors. (with emphasis)

Therefore, it would have been obvious to one of ordinary skill in the art to provide angled casters as taught by Kishii to provide alternative caster wheel structure and/or to maneuver the luggage easily.   
Regarding the handle, it would have been obvious to one of ordinary skill in the art to provide a handle as taught by Likely, at 10, to enable one to handle and/or to hold the luggage to enable moving easily.
Regarding claim 12, regarding the limitation “at least a portion of the wheels and the support strut rotate within a recess defined within the housing”, note that the housing 4 has  recess in which the support strut rotate.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art to provide four wheels to provide the desired caster for supporting the trunk.

Set IV: Stillman (386902) as the primary reference.
Claims 1, 4, 9, 12, 13, 15, 17-19, and 22-25 and are rejected under 35 U.S.C. 103 as being unpatentable over Stillman (386902) in view of Ford (3040370).  
Stillman teaches a luggage with at least one handle at 6 and ball casters at k at the corners.  Stillman does not teach the claimed casters with two wheels being hemispherically shaped and at least a partially domed ground contact surface.  Ford teaches that it is known in the art to provide caster each with a housing at 13, a support strut at 14, and hemisherically-shaped wheels.with two wheels being hemispherically shaped and at least a partially domed ground contact surface.  Regarding the limitation “each wheel rotating in a plane positioned at an angle 
Ford also teaches that the castor can be used in furniture, and they are easy to make and relatively long life, smooth turning (col 1, ln. 55, 69).  It would have been obvious to one of ordinary skill in the art to provide the castors of Ford in Stillman for economic reason and/or long life and/or smooth turning.
Regarding claim 12, note the recess at 13 in Ford and the support strut 14 rotate within a recess defined within the housing.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art to provide four wheels to provide the desired caster for supporting the trunk.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stillman rejection, as set forth above, and further in view of Parker (D718938).  In the alternative, Parker teaches that it is known in the art to provide luggage wheel having spherical shape having an inner hub portion rotatably coupled to the support strut; an outer rim portion defining a contact surface of the wheel; and a plurality of cantilevered spokes connected between the hub and rim portions in figures 3 and 5.   It would have been obvious to one of ordinary skill in the art to provide the each hemispherically shaped with inner hub and rim portion and cantilevered spokes in the wheels of Ford would have been obvious as taught by Parker to save material.

Applicant's arguments have been fully considered but they are not persuasive.  All rejections stand.    Regarding the Kashii rejections, applicant asserts that the 
“Kashii is directed to a caster and self-help device for moving. The figures of Kashii appear to show a wheelchair type device (see Fig. 6). A wheelchair is not luggage. The Office points to a portion of a sentence regarding “...a movable body which supports and moves an article...”. However, a luggage case encompasses, fully surrounds, and 


The examiner submitted that a) the Kashii teaches the clear and explicit motivation to providing hemispherical v-shaped wheels with improved turning or maneuverability, b) Kashii teaches the application of such wheels encompassing any movable body for moving article which is a broad teaching encompassing luggage which is a movable body for moving article, c) Under KSR, that the old standard for analogous art has been put aside by the Supreme Court in KSR. As the court explained that when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it either in the same field or a different one. If a person of ordinary skill can implement a predictable variation § 103 likely bars its patentability. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396.  In this case, with Kashii being primary reference and given the explicit teaching that the wheels can be used any movable body for moving article which include luggage.  Therefore to use the wheels in the luggage of Mathieu would have been obvious.  c) For the Mathieu or Mock in view of Kashii rejections, with the clear motivation from Kashii that the wheels can improve turning or maneuverability and the explicit teaching that the wheels can be used any movable body for moving article.  The use of the wheels of Kashii in Mathieu would also be obvious.  d) Note that the skill involve is merely substitution of wheels which is within the skill of ordinary person in the art since luggage’s wheels are varied and numerous. 
	Regarding the brake mechanism, note a) Kashii teaches the brake structure is optional:
[0009]
…
Further, the caster may be provided with a brake mechanism for suppressing rolling and turning of a pair of traveling wheels. Also, the brake mechanism may be housed in a gap between a pair of running wheels.


	b) If applicant asserting that a luggage wheel structure simply does not comprises a brake.  Note that the use of brakes in swivel types wheels in luggage are common and numerous, even from a twin caster wheel type similar to that of Kashii, e.g., US 20120160617 (note fig. 13B), Lai US 8783420, note fig. 6, and Jiang (9049908) note fig. 2.  Therefore, the notion that only a wheel chair can only have a brake system is unfounded.
	Regarding the Parker modification, note that wheels are either solid or having spokes connecting between inner and outer hubs.  The use of spoke or portions extending between inner and outer hubs are well known in the art including Wu, US 8020679 and it uses less material from a solid wheel enable material saving when manufacturing.
	Regarding Stillman in view of Ford, applicant asserts that there is no reason to replace the wheels of Stillman with Ford’s caster wheels. Stillman is directed to a trunk with rounded ends and a ball caster while Ford is directed to castor wheels, it is noted that furniture is broad and encompasses trunk which has numerous uses e.g., sitting, desk space, and can also be used as a luggage.  Ford’s teaching is right on the same analogous art of furniture as Stillman’s.   Furthermore, it is noted that Ford clearly teaches the wheels are relatively long life and have smooth turning, and both are placed under the bottom structure.  The examiner submits the teachings in Ford are explicit.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733